DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddons et al. (EP 261994 A1).
Regarding claim 1, Siddons et al. discloses a heating device (title), comprising:
a body (figure 1, reference #2 and 10);
a platform (figure 1, reference #12) capable for receiving a vessel, object or sample to be heated (figure 1, reference #5);
a heating element (reference #12; [0061]);
a circuit, supplying electrical power to the heating element (figures 2-9; [0017]-[0032])
a first temperature sensor, arranged proximate to the platform (reference #14; [0070]);
at least one controller, located in the body and arranged to receive a temperature signal from the first temperature sensor, for controlling an amount of electrical power supplied to the heating element (reference #10; [0062]; [0068]-[0069]);
a wireless communication device (figure 11, see curved lines between reference #10 and 11; [0079]; [0084]) that enables bidirectional communication with a mobile device located within a communication range of the heating device (figure 11, reference #11; [0087]), wherein the wireless communication device provides a signal to not allow completion of the circuit supplying electrical power to the heating element, unless communication with a mobile device has been established (figure 11; [0090]).
Regarding claim 4, Siddons et al. discloses wherein the wireless communication device provides a signal to break the circuit supplying electrical power to the heating element, if a break of an established wireless communication with the mobile device occurs (figure 11; [0090]).
Regarding claim 5, Siddons et al. discloses a sensor, mounted in the body and in communication with the controller, such that a failure to sense a user within a range of the sensor sends a signal to the controller to break the circuit supplying electrical power to the heating element (figure 11; [0090]; [0107]).
Regarding claim 6, Siddons et al. discloses wherein the controller, in the absence of a response from a user to the warning signal after a predetermined time, breaks the circuit supplying electrical power to the heating element (figure 11, reference #10; [0087]; [0090]; [0107]).
Regarding claim 8, Siddons et al. discloses wherein the mobile device is a smart phone (reference #11a; [0095]).
Regarding claim 9, Siddons et al. discloses wherein the mobile device is a tablet computer (reference #11a; [0095]).
Regarding claim 10, Siddons et al. discloses wherein the mobile device is a dedicated remote control unit (figure 11, reference #11).
Regarding claim 11, Siddons et al. discloses at least one further temperature sensor, configured as a temperature probe in the sample, providing a temperature signal to the controller ([0005]; [0088]; [0096]; [0101]).
Regarding claim 12, Siddons et al. discloses wherein the at least one controller is capable to be programmed with instructions to implement the safe delivery of electrical power to the heating element, the instructions comprising the operations of: initializing the system; displaying a set value and a measured value of the heating element; detecting a user command to deliver electrical power to drive the heating element to the set temperature; determining whether a wireless communication feature allowing user commands from a mobile device is enabled and connected; determining whether a feature requiring presence of the user within proximity of the hotplate device is enabled and detecting the user; and terminating the delivery of electrical power to the heating element upon either or both of: a loss of connection to the mobile device and a failure of detecting the presence of the user (figure 11, reference #10; [0058]; [0062]-[0065]; [0084]-[0090]; [0096]-[0097]; [0101]; [0107]; [0125]).  It is noted that the limitations recited in claim 12 are directed to a manner of operating disclosed device and controller, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The controller is capable to perform the functions as recited (figure 11, reference #10; [0058]; [0062]-[0065]; [0084]-[0090]; [0096]-[0097]; [0101]; [0107]; [0125]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddons et al. in view of Eble et al. (U.S. Patent No. 10,293,315)
Regarding claim 7, Siddons et al. discloses all the limitations as set forth above.  However, the reference does not disclose a motor arranged in the body capable to rotate a magnetic element below the platform, generating a magnetic field to couple with a magnetic stir rod in the vessel, such that electrical power provided to the motor, regardless of whether the wireless communication device is connected to a mobile device.
Eble et al. teaches another heating device (figure 1, reference #1 and 3).  The reference teaches a motor arranged in the body capable to rotate a magnetic element below the platform (figure 1, reference #2; column 1, lines 7-11), generating a magnetic field to couple with a magnetic stir rod in the vessel (figure 1, reference #6 and 6a; column 4, lines 30-39), such that electrical power provided to the motor, regardless of whether the wireless communication device is connected to a mobile device (column 6, lines 9-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the motor and magnetic element of Eble et al. with the device of Siddons et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach heating devices.  One of ordinary skill in the art would be motivated to provide a motor with magnetic element because the added motor/stirrer drive with stirring rod allows the liquid to be stirred during temperature control to keep the medium in a stirred state for long periods of time (Eble et al. column 1, lines 7-18), and the stirring rod ensures the medium is all at a consistent temperature throughout.
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
With respect to claim 3, Applicant argues that reference #11 is not the same as the mobile device of claim 1.  Examiner finds this argument unpersuasive.  Applicant has provided no evidence of this.  Rather reference #11 is consistently shown and described as being the mobile device (see figures 11 and 12).
Regarding claim 4, Applicant argues paragraph [0090] of Siddons does not disclose what occurs if the control 10 is allowing electrical power to be supplied to the eating element when the user interface is moved outside its range of communication with the controller while claim 4 requires opening the electrical circuit supplying the power to the heating element.  Examiner finds this argument unpersuasive.  Paragraph [0090] describes that if the user interface is removed, the control is no longer operable, meaning there is no electrical circuit applied which reads on the limitations of claim 4.
Regarding claim 5, Applicant argues the limitation has nothing to do about whether the device is attended or not by a user.  Examiner finds this argument unpersuasive.  The limitation requires sensing a user within a range of the sensor.  That is exactly what a proximity sensor is as explained in paragraph [00107] of Siddons.  
Regarding claim 6, Applicant argues Siddons does not disclose the limitations.  Examiner finds this argument unpersuasive.  As explained in paragraph [0087], Siddons discloses a timer which, when the timer sets off (i.e. warning signal), will break the circuit unless there is further action by the user.
Applicant argues Siddons in view of Eble does not disclose the limitations of claim 7 because the objective of the invention is not met.  Examiner finds this argument unpersuasive.  The objective of the invention has no impact on the structural limitations of claim 7, which as explained above, Siddons in view of Eble discloses.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774